COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-213-CV
  
  
SPENCER 
PARKER                                                                 APPELLANT
  
V.
  
FORT 
WORTH TRANSPORTATION                                              APPELLEE
AUTHORITY
  
------------
 
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Spencer Parker brought a negligence suit against the Fort Worth Transportation 
Authority after a bus’s doors closed on him.  Following a bench trial, 
the trial court rendered a judgment in favor of the Authority.  The trial 
court found that the Authority did not operate or maintain the bus in question 
on the date of the alleged incident and that the Authority and the bus driver 
were not negligent. In a single issue on appeal, Parker claims that he received 
ineffective assistance of counsel at the trial of the case.  No Sixth 
Amendment right to effective assistance of counsel exists in civil cases. See 
Cherqui v. Westheimer St. Festival Corp., 116 S.W.3d 337, 343-44 (Tex. 
App.—Houston [14th Dist.] 2003, no pet.); Stokes v. Puckett, 
972 S.W.2d 921, 927 (Tex. App.—Beaumont 1998, pet. denied).  The Sixth 
Amendment of the United States Constitution and Article I, Section 10 of the 
Texas Constitution provide that “in all criminal prosecutions, the 
accused shall enjoy the right . . . to have the assistance of counsel for his 
defense.” Cherqui, 116 S.W.2d at 343-44; see U.S. Const. Amend. VI; Tex. Const. art. I, § 10.  Accordingly, 
we overrule Parker’s point and affirm the trial court’s judgment.
   
  
                                                          SUE 
WALKER
                                                          JUSTICE
 
  
PANEL 
B:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
April 22, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.